The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. §1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 C.F.R. §1.475(c).
Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. §1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claims 1, 3, 5, 7-8, 10-11, 13-14, 16, 18, 20, 22-24, 26, 28-30, 35 and 38 are presented for examination and divided into the following groups:
Group I, claim(s) 5 and 7, drawn to a method of treating a subject for a MYC-driven neoplasm comprising administering to the subject an effective amount of a lipogenesis inhibitor that is an inhibitor of ACLY to treat the subject for the MYC-driven neoplasm.

Group II, claim(s) 8 and 10, drawn to a method of treating a subject for a MYC-driven neoplasm comprising administering to the subject an effective amount of a lipogenesis inhibitor that is an antagonist of ACACA to treat the subject for the MYC-driven neoplasm.

Group III, claim(s) 11 and 13, drawn to a method of treating a subject for a MYC-driven neoplasm comprising administering to the subject an effective amount of a lipogenesis inhibitor that is an inhibitor of FASN to treat the subject for the MYC-driven neoplasm.

Group IV, claim(s) 14 and 16, drawn to a method of treating a subject for a MYC-driven neoplasm comprising administering to the subject an effective amount of a lipogenesis inhibitor that is an inhibitor of SCD to treat the subject for the MYC-driven neoplasm.

Group V, claims 18, 20 and 22-23, drawn to a method of treating a subject for a lipogenesis-dependent neoplasm comprising comparing a lipogenesis profile obtained from a subject having a neoplasm with a reference lipogenesis profile to classify whether the neoplasm is lipogenesis-dependent, and administering to the subject an effective amount of a lipogenesis inhibitor, when the neoplasm is classified as lipogenesis-dependent, to treat the subject for the lipogenesis-dependent neoplasm.

Group VI, claims 24, 26, 28-30, 35 and 38, drawn to a method of identifying a MYC-driven neoplasm therapeutic agent, comprising contacting a MYC-driven neoplasm with a candidate agent, obtaining a candidate lipogenesis profile for the MYC-driven neoplasm following the contacting, and identifying the candidate agent as a MYC-driven neoplasm therapeutic agent when the candidate lipogenesis profile indicates decreased lipogenesis as compared to a control lipogenesis profile.

Per 37 C.F.R. §1.475(d), when "multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims" (see also PCT Article 17(3)(a) and 37 C.F.R. §1.476(c)). In the instant case, the first recited invention of Group I (claims 5, 7) is a method of use related to Groups II-IV, but is unrelated to Groups V-VI. Group I is, therefore, considered the main invention. Groups V-VI lack unity of invention a priori, as they do not further comprise one of the five accepted categories of invention provided for in 37 C.F.R. §1.475(a).
The proposed technical feature of claim 1 is a lipogenesis inhibitor and, therefore, represents the technical feature that may, a priori, unify the subject matter of Groups I-IV of the instant application. However, as this common concept of a lipogenesis inhibitor is anticipated by the prior art, as evidenced by Haynes (U.S. Patent No. 4,279,929, 1981, who teaches N-phenethylaminopropiophenones as lipogenesis inhibitors; abstract, col.1, l.9-46), the required technical relationship between the subject matter of the instant application is lacking, as the requirement for unity on the basis of this technical feature is not fulfilled.
The possible contribution over the prior art, therefore, relates to either Group I (claims 5, 7), directed to ACLY inhibitors, Group II (claims 8, 10), directed to ACACA antagonists, Group III (claims 11, 13), directed to FASN inhibitors, or Group IV (claims 14, 16), directed to SCD inhibitors.
The groups of inventions listed above as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the inventions of Groups I-IV lack unity of invention because there is no shared special technical feature among the groups. Although the invention of Group I requires the technical feature of a compound that inhibits ACLY, this technical feature is not a special technical feature as it does not make a contribution over the prior art (see Vali et al., U.S. Patent Application Publication No. 2016/0058751, Published March 3, 2016, which teaches that Applicant’s instantly claimed ACLY antagonist BMS-303141 was already known in the art; p.6, para.[0138]) and is also not shared by any one of Groups II-IV. As such, the inventions of Groups I-IV lack unity of invention because there is no unifying special technical feature shared among all of the groups. 
Instant claims 1 and 3 link the inventions of Groups I-IV. The restriction requirement between the linked inventions is subject to the non-allowance of the linking claims, which are claims 1 and 3. Upon the indication of allowability of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claims will be rejoined and fully examined for patentability in accordance with 37 C.F.R. §1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 C.F.R. §1.116; amendments submitted after allowance are governed by 37 C.F.R. §1.312.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions have unity of invention, Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other invention.

	ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required to make the following species elections: 
IF GROUP I IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTION:
(A) Election of ONE single disclosed species of ACLY inhibitor as the lipogenesis inhibitor from those specifically set forth in instant claim 7. 
IF GROUP II IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTION:
(B) Election of ONE single disclosed species of ACACA antagonist as the lipogenesis inhibitor from those specifically set forth in instant claim 10. 
IF GROUP III IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTION:
(C) Election of ONE single disclosed species of FASN inhibitor as the lipogenesis inhibitor from those specifically set forth in instant claim 13. 
IF GROUP IV IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTION:
(D) Election of ONE single disclosed species of SCD antagonist as the lipogenesis inhibitor from those specifically set forth in instant claim 16. 
IF GROUP VI IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
(E) Election of ONE single disclosed species of contacting step from those specifically provided for in instant claim 26, which are: (i) in vitro, or (ii) in vivo.
(F) Election of ONE single disclosed species of lipogenesis gene or protein expressed therefrom from those specifically provided for in instant claim 35, which are: (i) ACLY, (ii) ACACA, (iii) FASN, or (iv) SCD.
The following claims are generic: (i) claims 5 and 7 are generic to the claimed species of ACLY inhibitor; (ii) claims 8 and 10 are generic to the claimed species of ACACA antagonist; (iii) claims 11 and 13 are generic to the claimed species of FASN inhibitor; (iv) claims 14 and 16 are generic to the claimed species of SCD antagonist; (v) claims 24, 26, 28-30, 35 and 38 are generic to the claimed species of contacting; and (vi) claim 35 is generic to the claimed species of lipogenesis genes or proteins expressed therefrom. 
The species of ACLY inhibitors do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s inhibitors do not appear to share any significant common structural element that unifies the species. Also, inhibitors of ACLY, such as BMS-303141, were already known in the art (see Vali et al., U.S. Patent Application Publication No. 2016/0058751, Published March 3, 2016, which teaches that Applicant’s instantly claimed ACLY antagonist BMS-303141 was already known in the art; p.6, para.[0138])) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of ACACA antagonist do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s antagonists do not appear to share any significant common structural element that unifies the species. Also, ACACA antagonists, such as 5-(tetradecyloxy)-2-furancarboxylic acid (TOFA), were already known in the art (see Daynard et al., U.S. Patent No. 8,884,034 B2, 2014, col.2, l.66-col.3, l.6) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of FASN inhibitors do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s antagonists do not appear to share any significant common structural element that unifies the species. Also, FASN inhibitors, such as cerulenin, were already known in the art (see Dick et al., U.S. Patent No. 5,614,551, 1997; col.1, l.50-52) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of SCD antagonist do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s antagonists do not appear to share any significant common structural element that unifies the species. Also, SCD antagonists, such as MK-8245, were already known in the art (see Copland, III et al., U.S. Patent No. 9,233,102 B2, 2016; col.1, l.60-col.2, l.2) and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of contacting steps do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: the environment in which the contacting is practiced is demonstrably different, as in vitro contacting is performed outside of a living organism (e.g., test tube, petri dish), while in vivo contacting is performed within a living organism.
The species of lipogenesis gene or protein expressed therefrom do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: each is unrelated to the other in nucleotide sequence and resultant gene product produced.
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 C.F.R. §1.141.
The election of species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.
Should Applicant traverse on the ground that the species have unity of invention (37 C.F.R. §1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other species. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 10, 2022